Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Amendment filed September 30, 2020 in response to the Office Action of August 07, 2020 is acknowledged and has been entered. Claims 1-4, 7, 9, 12, 14-15, 17-18 and 20-22 have been amended. Claims 5-6, 8, 10-11, 13, 16 and 19 have been canceled. Claims 23-29 are new. Claims 1-4, 7, 9, 12, 14-15, 17-18 and 20-29 are pending and under examination in this Office action. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2020 has been entered.
 
Response to Amendment
The objections to claims 1-4, 7, 9-10, 12, 14-15 and 17-22 are now withdrawn in view of the claim amendment. 

The rejections to claims 1-4, 7, 9-10, 12, 14-15 and 17-22 under 35 U.S.C. 103(a) are now withdrawn in view of the claim amendment or claim cancellation. New grounds of rejection are now made to the pending claims 1-4, 7, 9, 12, 14-15, 17-18 and 20-29.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 17, the word “a” should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9, 21, 23-25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
 Claims 1 and 29 recite the limitation of “the plurality of first transducer elements and the pluratliy of second transducer elements cooperate to define a single imaging direction”. The term renders the scope of the claims indefinite. It is not clear whether the imaging direction refers to only the transmission direction. Note that the limitation recites that the plurality of first and second transducers “corporate” to define a single imaging direction, yet since only the first array performs the transmission, it is not clear of the role of the second array in defining such an imaging direction.
If Applicant intends to recite the imaging direction referring to both the transmission direction and the receiving direction, note that the transmission direction and the traveling direction of the reflected radiation would be two opposite directions. They would, however, be traveling along the same path, i.e., a single path, when the transmitting array and the receiving array are stacked at the same position, which is the path between the arrays and the tissue.
For examination purpose, the above limitation is interpreted such that the imaging direction refers to the transmission direction.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 7, 9, 12, 14-15, 17-18, 20 and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai et al., US 2012/0108969 A1, hereinafter Cai, further in view of Dayton et al., US 2012/0220869 A1, hereinafter Dayton.

Claims 1 and 29. Cai teaches in FIGS.1 and 3 an imaging catheter system (100), comprising: 
“a hollow lumen (304) having a distal portion (208)” ([0026]: FIG.3 is a schematic perspective view of one embodiment of the distal end 208 of the elongated member 202 of the catheter 102); 
“a plurality of first transducer elements (312) positioned at the distal portion of the hollow lumen” ([0026]: An imaging core 306 is disposed in the lumen 304. The imaging core 306 includes an imaging device 308 coupled to a distal end…One or more transducers 312 may be mounted to the imaging device 308), 
“each of the pluratliy of first transducer elements comprising a first micromachined piezo-composite layer or a first single phase piezo plate” ([0028]: the one or more transducers 312 may be formed from one or more known materials…Examples of suitable materials include…piezocomposite materials…single-crystal composites, and semiconductor devices (e.g.,…piezoelectric micromachined ultrasound transducers (“pMUT”); and [0030]: each of the one or more transducers 312 may include a layer of piezoelectric material), and
“the pluratliy of the first transducer elements being configured to operate at an effective operational first frequency of less than 15 MHz and greater than 1 MHz” ([0037]: the IVUS imaging system 100 operates within a frequency range of 5 MHz to 100 MHz) – the range of 5-100 MHz covers the frequency of “less than 15 MHz and greater than 1 MHz” as claimed; and
“a plurality of second transducer elements (312)” ([0026]: One or more transducers 312 may be mounted to the imaging device 308) – since the transducers 312 may be a plurality, it reads on the pluratliy of first transducer elements and the pluratliy of second transducer elements, and 
“configured to operate at an effective operational second frequency of greater than 20 MHz an less than 75 MHz” ([0037]: the IVUS imaging system 100 operates within a frequency range of 5 MHz to 100 MHz) – the range of 5-100 MHz covers the frequency of “greater than 20 MHz and less than 75 MHz” as claimed, and
“each of the plurality of second transducer elements comprises a second micromachined piezo-composite layer or a second single phase piezo plate” ([0028]: the one or more transducers 312 may be formed from one or more known materials…Examples of suitable materials include…piezocomposite materials…single-crystal composites, and semiconductor devices (e.g.,…piezoelectric micromachined ultrasound transducers (“pMUT”); and [0030]: each of the one or more transducers 312 may include a layer of piezoelectric material).

 Cai teaches that the one or more transducers may be made of any shapes and any arrangements ([0027]: When a plurality of transducers 312 are employed, the transducers 312 can be configured into any suitable arrangement; and [0029]: the one or more transducers 312 may be formed in any shape suitable for positioning within the catheter), yet Cai does not teach that “the plurality of first transducer elements are arranged in a first array”; “the plurality of second transducer elements are arranged in a second array”; and “the first array being substantially planar and the second array being substantially planar, wherein the first and second arrays are arranged to be engaged such that planes of the first and the second arrays are discrete and substantially parallel, and such that the plurality of first transducer elements and the pluratliy of second transducer elements cooperate to define a single imaging direction” (Feature 1).
In addition, Cai teaches that the IVUS imaging system 100 operates within a frequency range of 5 MHz to 100 MHz, yet Cai does not teach that the pluratliy of first transducers and that of the pluratliy of second transducers have different operational frequency ranges (Feature 2).
Further, Cai does not teach that “the first array, in a transmit mode, is configured for transmitting ultrasound radiation at the first frequency into a volume, the second array, in a receiving mode, is configured for receiving or detecting the ultrasound radiation reflected from the volume at the second frequency after a time lapse, and an incidence of ultrasound radiation at the first frequency on a material present within the volume generates the ultrasound radiation at the second frequency” (Feature 3).

In regard to the above Feature 1 associated with the arrangement, the shape, the configuration and the operational frequency of the first and the second plurality of transducers and their associated operation mode that Cai lacks teaching, in an analogous “micromachined piezoelectric ultrasound transducer for intravascular application” field of endeavor, Dayton teaches such features.
Dayton first teaches an ultrasound imaging device that has a plurality of first piezoelectric micromachined transducer elements and a pluratliy of second piezoelectric micromachined transducer elements ([0031]).
Dayton further teaches that
“the plurality of first transducer elements are arranged in a first array; and “the plurality of second transducer elements are arranged in a second array” ([0031]: arrangements in which the LF and HF transducers are…stacked one above the other) – stacking one of the LF and HF transducers above the other implicitly teaches that the LF and HF transducers are two discrete arrays; 
“the first array being substantially planar and the second array being substantially planar” ([0053]: the transducer could be…a multi-layer transducer) – a layer is considered a planar geometry; 
“the first and second arrays are arranged to be engaged such that planes of the first and the second arrays are discrete and substantially parallel” ([0031]: structures for dual-frequency transducers include arrangements in which the LF and HF transducers are coplanar, stacked one above the other) – having the layers of transducers stacked one above the other is considered that the arrays are engaged and the planes of the first and the second arrays are substantially parallel, and 
“such that the plurality of first transducer elements and the pluratliy of second transducer elements cooperate to define a single imaging direction” (Abstract: ultrasound of a first frequency bandwidth directed toward the volume to be imaged; and FIG.1: a single image direction that is from the transducer head to the tissue of interest 110) – the term “imaging direction” is interpreted as the transmission direction. As illustrated in FIG.1, the transmission is in a direction toward the tissue, hence a single direction. Note that since the two arrays are stacked and parallel to each other, the transmission from the transducer to the tissue and the reflected echoes from the tissue back to the transducer travel along the same path that is the path between the transducer and the tissue.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the “any suitable arrangement” of the transducer elements of the imaging catheter system of Cai to be substituted by the particular arrangement of “being two discrete arrays that are substantially parallel to each other” as taught in Dayton. The substitution of one known transducer arrangement with another yields predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution for the advantage of “providing a system that can excite microbubble contrast agents efficiently, and also detect them with a high-frequency system for high-resolution imaging”, as suggested in Dayton, [0008] and the results are reasonably predictable. Note that as illustrated in FIG.3 of Cai, when substituting the arrangement of the transducer elements 312 to be 

In regard to the above Feature 2 and Feature 3, Dayton further teaches that
“the pluratliy of the first transducer elements being configured to operate at an effective operational first frequency of less than 15 MHz and greater than 1 MHz” ([0053]: to transmit energy to a volume at a low frequency (LF) (0.5-8 MHz));
“the plurality of the second transducer elements being configured to operate at an effective operational second frequency of greater than 20 MHz an less than 75 MHz” ([0053]: receive from this volume, at high frequency (HF) (15-75 MHz))
“the first array, in a transmit mode, is configured for transmitting ultrasound radiation at the first frequency into a volume” ([0053]: to transmit energy to a volume at a low frequency (LF) (0.5-8 MHz)), 
“the second array, in a receiving mode, is configured for receiving or detecting the ultrasound radiation reflected from the volume at the second frequency after a time lapse” ([0053]: receive from this volume, at high frequency (HF) (15-75 MHz)) – as the second array receives the reflected radiation from the volume after the radiation is transmitted, it is inherent that the reception or the detection of the ultrasound radiation would occur after a time lapse of the transmission of the radiation, and 
“an incidence of ultrasound radiation at the first frequency on a material present within the volume generates the ultrasound radiation at the second frequency” (Abstract: providing ultrasound of a first frequency bandwidth, directed toward the volume to be imaged, the volume containing a carrier having non-linear acoustic properties, wherein the ultrasound of the first frequency bandwidth causes the carrier to generate ultrasound of a second frequency bandwidth that is different from the first frequency bandwidth).
In claim 29, the material present within the volume is a nonlinear ultrasound contrast agent.
	Dayton teaches such a feature in [0025]: volume to be imaged contains a carrier having non-linear acoustical properties, shown in FIG.1 as a portion or sub-volume of volume to be imaged, the sub-volume containing a number of microbubble contrast agents.

Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the transducer elements of the imaging catheter system of Cai employ such features associated with the transducer elements cooperate to define a signal imaging direction, the geometry of the two arrays being substantially planar, the operational frequency, the mode of operation, and the type of material for generating the high-frequency radiation upon impacted (for claim 29) as taught in Dayton for the advantage of “providing a system that can excite microbubble contrast agents efficiently, and also detect them with a high-frequency system for high-resolution imaging”, as suggested in Dayton, [0008].




Claim 2. Cai and Dayton combined teaches all the limitations of claim 1.
As applied to claim 1, Cai teaches in [0037] that the IVUS imaging system 100 operates within a frequency range of 5 MHz to 100 MHz; and Dayton teaches in [0053] that the transmitting transducer operates at a high frequency (HF) (15-75 MHz).
The range of 15-75 MHz covers the claimed 40 MHz. As Dayton explicitly teaches that the HF transducer elements are capable of receiving such high frequency of 15-75 MHz of ultrasound, Dayton is considered having sufficient teaching of the claimed 40 MHz. One of ordinary skill in the art would be able to obtain the exact 40 MHz as an effective operation frequency for ultrasound reception through routine experimentation with reasonable expectation of success. 

Claim 3. Cai and Dayton combined teaches all the limitations of claim 1 including the feature that the imaging catheter system comprises a pluratliy of transducer elements positioned at the distal portion of the hollow lumen (Cai: [0026] and FIG.3).
Cai and Dayton combined further teaches, as applied to claim 1, that the pluratliy of transducer elements comprises a pluratliy of first transducer elements and a pluratliy of second transducer elements that are arranged in two discrete arrays that are substantially parallel stacking stack over each other along the longitudinal axis of the hollow lumen (Cai: FIG.3 and Dayton: [0031]).
Cai further teaches that the transducer elements are received within the distal portion of the hollow lumen (FIG.3).
Hence, Cai and Dayton combined is considered reading on the claimed limitation of “the second array configured to be received within the distal portion of the hollow 

Claim 4. Cai and Dayton combined teaches all the limitations of claim 3, including the feature of the first array and the second array (Dayton: [0031]).
Cai further teaches
“a rotating drive cable operably engaged with one or more of the first array and the second array, and configured to rotate the one or more of the first array and the second array within the hollow lumen and about the longitudinal axis of the hollow lumen” ([0026]: the imaging core 306 is disposed in the lumen 304. The imaging core 306 includes an imaging device 308 coupled to a distal end of a driveshaft 310 that is rotatable either manually or using a computer-controlled drive mechanism; [0032]: the imaging core 306 is rotated about the longitudinal axis 303 of the catheter 102; and [0020]: methods of communication between devices or components of a system can include wired communications methods…wired media such as twisted pair, coaxial cable…) –the driveshaft with a drive mechanism controlled by a computer and communicated through the wired media such as a coaxial cable is considered the “rotating drive cable” as claimed.

Claim 7. Cai and Dayton combined teaches all the limitations of claim 1.
As applied to claim 1, Cai teaches in [0037] that the IVUS imaging system 100 operates within a frequency range of 5 MHz to 100 MHz; and Dayton teaches in [0053] that the transmitting transducer operates at a low frequency (LF) (0.5-8 MHz).


Claim 9. Cai and Dayton combined teaches all the limitations of claim 1.
Cai does not teach the claimed feature.
However, in an analogous “micromachined piezoelectric ultrasound transducer for intravascular application” field of endeavor, Dayton teaches that
“the plurality of first transducer elements and the plurality of second transducer elements of the combined array are confocally arranged” ([0033]: by using two confocal transducers – a low frequency element to excite the bubbles near resonance and a high frequency element to receive scattered ultrasound).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the transducer elements of the imaging catheter system of Cai employ such a feature of “the plurality of first transducer elements and the plurality of second transducer elements of the combined array are confocally arranged” as taught in Dayton for the advantage of “simultaneously improve spatial resolution and suppress backscatter from tissue”, as suggested in Dayton, [0033].

Claim 12. Cai teaches in FIGS.1 and 3 an imaging catheter system (100), comprising: 
“a hollow lumen (304) having a distal portion (208)” ([0026]: FIG.3 is a schematic perspective view of one embodiment of the distal end 208 of the elongated member 202 of the catheter 102); 
“a plurality of first transducer elements (312) positioned at the distal portion of the hollow lumen” ([0026]: An imaging core 306 is disposed in the lumen 304. The imaging core 306 includes an imaging device 308 coupled to a distal end…One or more transducers 312 may be mounted to the imaging device 308), 
“each of the pluratliy of first transducer elements comprising a first micromachined piezo-composite layer or a first single phase piezo plate” ([0028]: the one or more transducers 312 may be formed from one or more known materials…Examples of suitable materials include…piezocomposite materials…single-crystal composites, and semiconductor devices (e.g.,…piezoelectric micromachined ultrasound transducers (“pMUT”); and [0030]: each of the one or more transducers 312 may include a layer of piezoelectric material), and
“the pluratliy of the first transducer elements being configured to operate at an effective operational first frequency” ([0037]: the IVUS imaging system 100 operates within a frequency range of 5 MHz to 100 MHz); and
“a plurality of second transducer elements (312)” ([0026]: One or more transducers 312 may be mounted to the imaging device 308) – since the transducers 312 may be a plurality, it reads on the pluratliy of first transducer elements and the pluratliy of second transducer elements, and 
“configured to operate at an effective operational second frequency of greater than 30 MHz an less than 75 MHz” ([0037]: the IVUS imaging system 100 operates within a frequency range of 5 MHz to 100 MHz) – the range of 5-100 MHz covers the frequency of “greater than 30 MHz and less than 75 MHz” as claimed, and
“each of the plurality of second transducer elements comprises a second micromachined piezo-composite layer or a second single phase piezo plate” ([0028]: the one or more transducers 312 may be formed from one or more known materials…Examples of suitable materials include…piezocomposite materials…single-crystal composites, and semiconductor devices (e.g.,…piezoelectric micromachined ultrasound transducers (“pMUT”); and [0030]: each of the one or more transducers 312 may include a layer of piezoelectric material).

 Cai teaches that the one or more transducers may be made of any shapes and any arrangements ([0027]: When a plurality of transducers 312 are employed, the transducers 312 can be configured into any suitable arrangement; and [0029]: the one or more transducers 312 may be formed in any shape suitable for positioning within the catheter), yet Cai does not teach that “the plurality of first transducer elements are arranged in a first array being arranged to define a tubular transducer assembly”; “the plurality of second transducer elements are arranged in a second array being further arranged to define a cylindrical transducer assembly”; and “the cylindrical Feature 1).
In addition, Cai teaches that the IVUS imaging system 100 operates within a frequency range of 5 MHz to 100 MHz, yet Cai does not teach that the pluratliy of first transducers is less than the second frequency have different operational frequency ranges (Feature 2).
Further, Cai does not teach that “the first array, in a transmit mode, is configured for transmitting ultrasound radiation at the first frequency into a volume, the second array, in a receiving mode, is configured for receiving or detecting the ultrasound radiation reflected from the volume at the second frequency after a time lapse, and an incidence of ultrasound radiation at the first frequency on a material present within the volume generates the ultrasound radiation at the second frequency” (Feature 3).

In regard to the above Feature 1 associated with the arrangement, the shape, the configuration and the operational frequency of the first and the second plurality of transducers and their associated operation mode that Cai lacks teaching, in an analogous “micromachined piezoelectric ultrasound transducer for intravascular application” field of endeavor, Dayton teaches such features.
Dayton first teaches an ultrasound imaging device that has a plurality of first piezoelectric micromachined transducer elements and a pluratliy of second piezoelectric micromachined transducer elements ([0031]).
Dayton further teaches that
[0028]: FIG.2: a high-frequency (HF) receiver 202 located in the center of a ring-shaped low-frequency (LF) transmitter 204; and [0031]: structures for dual-frequency transducers include array-based arrangements) – FIG.2 illustrates a cylindrical transducer assembly; 
“the cylindrical transducer assembly is configured to be disposed within the tubular transducer assembly such that the first and the second arrays are concentrically arranged” (FIG.2: the cylindrical transducer assembly 202 is disposed within the tubular transducer assembly 204 and they are concentrically arranged).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the “any suitable shapes and arrangement” of the transducer elements of the imaging catheter system of Cai to be substituted by the particular arrangement of “being a first array being arranged to define a tubular transducer assembly; and a second array being further arranged to define a cylindrical transducer assembly” such that “the cylindrical transducer assembly is configured to be disposed within the tubular transducer assembly such that the first and the second arrays are concentrically arranged” as taught in Dayton. The substitution of one known transducer arrangement with another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution for the advantage of “providing a system that can excite microbubble contrast agents efficiently, and also detect them with a high-frequency system for high-, as suggested in Dayton, [0008] and the results are reasonably predictable. 

In regard to the above Feature 2 and Feature 3, Dayton further teaches that
“the operational frequency range of the pluratliy of first transducers is less than the second frequency” ([0053]: to transmit energy to a volume at a low frequency (LF) (0.5-8 MHz)) – this frequency range is less than that of the second frequency15-75 MHz,
“the first array, in a transmit mode, is configured for transmitting ultrasound radiation at the first frequency into a volume” ([0053]: to transmit energy to a volume at a low frequency), 
“the second array, in a receiving mode, is configured for receiving or detecting the ultrasound radiation reflected from the volume at the second frequency after a time lapse” ([0053]: receive from this volume, at high frequency) – as the second array receives the reflected radiation from the volume after the radiation is transmitted, it is inherent that the reception or the detection of the ultrasound radiation would occur after a time lapse of the transmission of the radiation, and 
“an incidence of ultrasound radiation at the first frequency on a material present within the volume generates the ultrasound radiation at the second frequency” (Abstract: providing ultrasound of a first frequency bandwidth, directed toward the volume to be imaged, the volume containing a carrier having non-linear acoustic properties, wherein the ultrasound of the first frequency bandwidth causes the carrier to generate ultrasound of a second frequency bandwidth that is different from the first frequency bandwidth).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the transducer elements of the imaging catheter system of Cai employ such features associated with the transducer elements cooperate to define a signal imaging direction, the geometry of the two arrays being substantially planar, the operational frequency  and mode of operation as taught in Dayton for the advantage of “providing a system that can excite microbubble contrast agents efficiently, and also detect them with a high-frequency system for high-resolution imaging”, as suggested in Dayton, [0008].

Claim 14. Cai and Dayton combined teaches all the limitations of claim 12.
As applied to claim 1, Cai teaches in [0037] that the IVUS imaging system 100 operates within a frequency range of 5 MHz to 100 MHz; and Dayton teaches in [0053] that the transmitting transducer operates at a low frequency (LF) (0.5-8 MHz).
Dayton further teaches in [0047] that “the boundary frequency that distinguishes a low-frequency US from a high-frequency US is not strictly defined…In one embodiment of the subject matter described herein, detection and use of high-frequency US having a frequency component at or above 20 MHz is presented”.
Hence, a frequency below 20 MHz may be considered as an effective operational frequency of the low-frequency transducer elements (i.e., the pluratliy of first transducer elements” as claimed). Such a range of below 20 MHz covers the claimed 15 MHz. and 

Claim 15. Cai and Dayton combined teaches all the limitations of claim 12.
As applied to claim 1, Cai teaches in [0037] that the IVUS imaging system 100 operates within a frequency range of 5 MHz to 100 MHz; and Dayton teaches in [0053] that the transmitting transducer operates at a low frequency (LF) (0.5-8 MHz).
The range of 0.5-8 MHz covers the claimed 5 MHz. As Dayton explicitly teaches that such low frequency of 0.5-8 MHz is set for transmitting the ultrasound, Dayton is considered having sufficient teaching of the claimed 5 MHz. One of ordinary skill in the art would be able to obtain the exact 5 MHz as an effective operation frequency for ultrasound transmission through routine experimentation with reasonable expectation of success. 

Claim 17. Cai and Dayton combined teaches all the limitations of claim 12 including the feature that 
“the first and the second arrays are concentrically arranged” (Dayton, FIG.2). 
Dayton further teaches that 
“such that the plurality of first transducer elements and the pluratliy of second transducer elements cooperate to define a single combined array” ([0031]: structure for dual-frequency transducers includes array based arrangements, where their beams are co-registered or where the beam profiles are known with respect to each other) – an array-based arrangement with the beams co-registered is considered that “the elements cooperate to define a single combined array” as claimed.   
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the transducer elements of the imaging catheter system of Cai employ such a feature of “the plurality of first transducer elements and the pluratliy of second transducer elements cooperate to define a single combined array” as taught in Dayton for the advantage of “providing a system that can excite microbubble contrast agents efficiently, and also detect them with a high-frequency system for high-resolution imaging”, as suggested in Dayton, [0008].

Claim 18. Cai and Dayton combined teaches all the limitations of claim 17.
As applied to claim 12, the plurality of first and second transducer elements form the first and the second array, respectively, ([0028] and [0031]), and the two arrays are concentrically arranged (FIG.2).
As applied to claim 17, the transducer elements define a single combined array (Dayton, [0031]).
Hence, since the transducer elements forms the two arrays that are concentrically arranged, it indicates that the transducer elements are “confocally arranged”, as claimed. 
Dayton explicitly teaches that the transducer elements are
[0033]: by using two confocal transducers – a low frequency element to excite the bubbles near resonance and a high frequency element to receive scattered ultrasound.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the transducer elements of the imaging catheter system of Cai employ such a feature of “being confocally arranged” as taught in Dayton for the advantage of “providing a system that can excite microbubble contrast agents efficiently, and also detect them with a high-frequency system for high-resolution imaging”, as suggested in Dayton, [0008].

Claim 20. Cai and Dayton combined teaches all the limitations of claim 17, including the feature that the imaging catheter system comprises a pluratliy of transducer elements positioned at the distal portion of the hollow lumen (Cai: [0026] and FIG.3).
Cai and Dayton combined further teaches, as applied to claim 12, that the pluratliy of transducer elements comprises a pluratliy of first transducer elements and a pluratliy of second transducer elements that form the first array defining a tubular transducer assembly and the second array defining a cylindrical transducer assembly (Cai: FIG.3 and Dayton: [0028] and FIG.2).
Cai further teaches that the transducer elements are received within the distal portion of the hollow lumen (FIG.3).


Claims 23 and 26. Cai and Dayton combined teaches all the limitations of claims 1 and 12, respectively.
Cai does not teach the claimed feature.
However, in an analogous “micromachined piezoelectric ultrasound transducer for intravascular application” field of endeavor, Dayton teaches that
“the material comprises a body tissue or a contrast agent” ([0025]: volume to be imaged contains a carrier having non-linear acoustical properties, shown in FIG.1 as a portion or sub-volume of volume to be imaged, the sub-volume containing a number of microbubble contrast agents).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the imaging volume of Cai employ such a feature of comprising a material that is a contrast agent as taught in Dayton for the advantage of “providing a system that can excite microbubble contrast agents efficiently, and also detect them with a high-frequency system for high-resolution imaging”, as suggested in Dayton, [0008].

  Claims 24 and 27. Cai and Dayton combined teaches all the limitations of claims 1 and 12, respectively.
Cai further teaches that 
[0028]: another application for implementations disclosed herein is IVUS (intravascular coronary ultrasound); and [0060]: system 1200 including a component 1210 having stacked transducers used as a rotated transducer or transducer array in an IVUS or ICE (intracardiac echocardiography) probe catheter) – echocardiography is known in the field of art to use sound waves (hence acoustic) to produce live images of the heart, hence the IVUS or ICE probe of Huang is considered being configured for use in IVUS acoustic imaging.
  
Claims 25 and 28. Cai and Dayton combined teaches all the limitations of claims 1 and 12, respectively.
Cai does not teach the claimed feature.
However, in an analogous “micromachined piezoelectric ultrasound transducer for intravascular application” field of endeavor, Dayton teaches that
“the second array is further configured for transmitting ultrasound radiation into the volume at the second frequency in the transmit mode, and wherein the first array is further configured for receiving ultrasound radiation reflected from the volume at the first frequency in the receive mode” ([0028]: high-frequency receiver may be a high-frequency transceiver, i.e., capable of sending as well as receiving high-frequency ultrasound. Likewise, low frequency transmitter may be a low-frequency transceiver capable of not only sending but also receiving low-frequency ultrasound).
Dayton, [0028], for the advantage of “providing a system that can excite microbubble contrast agents efficiently, and also detect them with a high-frequency system for high-resolution imaging”, as suggested in Dayton, [0008].

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai in view of Dayton, as applied to claims 1 and 12, respectively, further in view of Chen et al., US 2011/0098572 A1, hereinafter Chen.

Claims 21 and 22. Cai and Dayton combined teaches all the limitations of claims 1 and 12, respectively. 
Neither Cai nor Dayton teaches that one or more of the first micromachined piezo-composite layer, the first single phase piezo plate, the second micromachined piezo-composite layer, or the second single phase piezo plate comprises a single crystal having a general formula (1- x)Pb(Mgl/3Nb2/3)O3-xPbTiO3. 
However, in an analogous piezoelectric material for IVUS device field of endeavor, Chen teaches that “the micromachined piezo-composite layer or the single l/3Nb2/3)O3-xPbTiO3” ([0006]: Research shows Pb(Mg1/3Nb2/3)O3-PbTiO3 (PMN-PT) is the one of the most promising high Kt commercial piezoelectric materials) 
The PMN-PT composite of Chen fits to the general formula of the composite as claimed with the variable x in the general formula being 0.5.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the imaging catheter system of Cai and Dayton combined employ such feature of “one or more of the first micromachined piezo-composite layer, the first single phase piezo plate, the second micromachined piezo-composite layer, or the second single phase piezo plate comprises a single crystal having a general formula (1- x)Pb(Mgl/3Nb2/3)O3-xPbTiO3” that is taught in Chen for the advantage of being fabricated for “high sensitivity and larger bandwidth ultrasound probe for high-quality intravascular ultrasound image”, as suggested in Chen, [0006].

Response to Arguments
Applicant’s arguments with respect to the rejection to the previously pending claims under 35 U.S.C. 103(a) have been considered but they are moot. In view of the claim amendment, the previous rejections under 35 U.S.C 103(a) are now withdrawn. New grounds of rejection are now made. 
In the new ground of rejection, the independent claims 1, 12 and 29 are rejected under Cai and Dayton combined. Cai is cited for the teaching of an imaging catheter that comprises a hollow lumen having a distal portion and a plurality of micromachined 
Cai and Dayton combined further teaches all the limitations of the dependent claims, including the newly added claims 23-28.
Chen remains being relied upon for the particular formula of the piezo-electric material. 
Based on the above consideration, claims 1-4, 7, 9, 12, 14-15, 17-18 and 20-29 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Habu et al., US 2008/0034873 A1. This reference discloses a piezoelectric array-type ultrasound probe capable of transmitting a low frequency wave and receiving a high frequency wave as a technology aiming to increase sensitivity, in [0005]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793